UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7741


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TIMOTHY W. MCCOY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:92-cr-00189-IMK-1)


Submitted:    February 19, 2009            Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy W. McCoy, Appellant Pro Se. Samuel Gerald Nazzaro, Jr.,
Assistant  United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy W. McCoy appeals the district court’s orders

denying his Fed. R. Civ. P. 60(b) motion for reconsideration,

his petition for a writ of coram nobis, and his second motion

for reconsideration.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district      court.       United        States      v.   McCoy,     No.

1:92-cr-00189-IMK-1      (N.D.W.   Va.    May   5    &   Aug.   6,   2008).      We

dispense   with   oral     argument      because     the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2